PER CURIAM:
Djan Ricardo Robinson appeals the district court’s order denying his motion filed under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Robinson, No. 3:98-cr-00019-REP-l (E.D.Va. June 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.